Case 2:19-cv-13009-GAD-RSW ECF No. 6 filed 11/20/19                                  PageID.30         Page 1 of 3




                                ITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

MICHELLE COLYER,
                                                                         Case No. 19-cv-13009
                           Plaintiff(s),                                 Honorable Gershwin A. Drain
v.

CONVERGENT OUTSOURCING, INC.,

                           Defendant(s).

____________________________________________/


                        NOTICE OF SCHEDULING CONFERENCE

         You are hereby notified to appear on: Monday, December 9, 2019, at 9:00

a.m. in the chambers of the Honorable Gershwin A. Drain, Theodore Levin U.S.

Courthouse, 231 W. Lafayette Blvd., Room 751, Detroit, Michigan 48226, for a

scheduling conference on the above case.

         Counsel are required to confer and submit a Rule 26(f) plan no later than one

week prior to the scheduling conference. See Fed. R. Civ. P. 26(f).1


         1
             Counsel are expected to attempt to narrow issues in advance. This includes the elimination of claims
or defenses that are duplicative or unsustainable given the parties= present state of knowledge. The parties
are expected to have withdrawn, without prejudice, any claim and any defense that is not presently sustainable
under Rule 11 in view of evidence in hand, (see Fed. R. Civ. P. Rule 16(c)(1)). Leave to add claims or
defenses later are afforded Afreely when justice so requires,@ to a diligent party who only later acquires facts
needed to properly state a related claim or an affirmative defense (see Fed. R. Civ. P. 15(a)). The court
expects action on purported Aaffirmative defenses@ that are a mere prediction of future action (e.g. a defenses that the
complaint Afails to state a claim,@ citing Rule 12(b)(6), should ordinarily have already

                                                         -1-
Case 2:19-cv-13009-GAD-RSW ECF No. 6 filed 11/20/19                 PageID.31   Page 2 of 3




         Counsel shall be prepared to discuss the following at the scheduling

conference:

         + A summary of the action and the principal factual and legal issues;

         + The Court’s subject matter jurisdiction;

         + Necessity of amendments to pleadings, additional parties, third party

             complaints, etc.

         + Alternative dispute resolution options; Consent to state case evaluation

         practice or desire for private facilitation/arbitration;

         + Progress of discovery and expected time required for completion of

discovery;

         + Anticipated discovery disputes;

         + Issues which may appropriately be resolved by motion;

       + Consideration of magistrate judge consent jurisdiction or District Court

         bench trial;

         + Estimated trial length.

         A scheduling order will be prepared with counsels= input at the conference.



generated a motion to dismiss, not a mere boilerplate recitation.


                                                        -2-
Case 2:19-cv-13009-GAD-RSW ECF No. 6 filed 11/20/19         PageID.32   Page 3 of 3




     Counsel are directed to discuss with their client's case evaluation options.



Dated: 11/20/2019                            s/ Gershwin A. Drain
                                             GERSHWIN A. DRAIN
                                             United States District Judge




                            CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
            November 20, 2019, by electronic and/or ordinary mail.

                               s/Teresa McGovern
                                  Deputy Clerk




                                       -3-
